Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2019

                                    No. 04-19-00232-CR

                                    Abrosia LERMA Jr.,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B17137
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
       The Appellant’s Response to Notice of Late Brief and Motion to Extend Time to File
Appellant's Brief is hereby GRANTED. Time is extended to August 28, 2019.

       It is so ORDERED on July 30, 2019.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    Keith E. Hottle
                    Clerk of Court